21-22063-rdd       Doc 4-1     Filed 01/31/21 Entered 01/31/21 23:57:42           Proposed Order
                                            Pg 1 of 1


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                            Chapter 11

 GREYLOCK CAPITAL ASSOCIATES,                      Case No. 21-22063
 LLC,

                         Debtor.

                        ORDER GRANTING MOTION TO REJECT
                       LEASE NUNC PRO TUNC TO PETITION DATE

          Upon the motion of the Debtor to reject its Agreement of Lease with 285 Madison Owner

LLC, dated as of May 19, 2014 (as amended, “Lease”), nunc pro tunc to January 31, 2021, the date

on which the Debtor commenced this case (“Petition Date”), pursuant to Bankruptcy Code section

365(a); now, therefore, it is hereby:

          ORDERED, that the motion is granted as provided herein; and it is further

          ORDERED, that the Lease be and hereby is rejected nunc pro tunc to the Petition Date; and

it is further

          ORDERED, that the Court shall retain jurisdiction to hear all matters related to the

implementation of this Order.


Dated:                  , 2021


                                                      United States Bankruptcy Judge
